DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 12, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herring (US 6144031 A).
With regards to claim 1, Herring discloses an infrared imager comprising: an optical focal plane array (FPA) unit 1500; a thermoelectric cooling (TEC) device 1630 coupled to a heat sink 2014 and configured to convey thermal energy from the optical FPA unit to the heat sink (column 11, lines 9-24); a temperature sensor thermally coupled to the optical FPA unit and configured to generate a signal indicating a temperature of the optical FPA unit (column 8, lines 44-46); and a controller in communication with the temperature sensor and the TEC device and configured to adjust an operation associated with the TEC device based on the signal from the temperature sensor (column 2, lines 5-9; column 8, lines 47-50).
With regards to claim 5, Herring discloses wherein, when adjusting the operation associated with the TEC device, the controller is configured to cause the TEC device to maintain the optical FPA unit at a desired temperature or within a desired temperature range (column 2, lines 3-9; column 8, lines 44-50).
With regards to claim 7, Herring discloses wherein the controller is configured to: determine the desired temperature (22 degrees C) or the desired temperature range associated with the optical FPA unit; determine that the temperature of the optical FPA unit is above the desired temperature or the desired temperature range (via temperature sensor); in response to determining that the temperature of the optical FPA unit is above the desired temperature or the desired temperature range, cause the TEC device to reduce the temperature of the optical FPA unit (column 2, lines 3-9; column 8, lines 44-50; column 10, lines 4-13).
With regards to claim 12, Herring discloses a lens assembly, wherein the lens assembly comprises a lens array L1, L2, L3, a mounting plate 1540 and a filter housing 680.
With regards to claim 16, Herring discloses wherein the TEC device is configured to reduce the temperature of the optical FPA unit to a non-cryogenic temperature (column 2, lines 3-9).
With regards to claim 17, Herring discloses wherein the non-cryogenic temperature is a temperature of a surrounding environment (column 8, lines 44-50).
With regards to claim 20, Herring discloses wherein the temperature sensor is integrated into the optical FPA unit (column 8, lines 44-50).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4, 6, 8-11, 13-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring.
With regards to claims 2-4, Herring does not teach the claimed fan or cooling liquid. Nevertheless, such modifications were generally known at the time the invention was filed. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Herring with the claimed fan and/or cooling liquid and their configurations in order to effectively reduce thermal buildup.
With regards to claims 6 and 8, Herring does not teach the claimed controller. However, those skilled in the art recognize that such a controller was already known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Herring with the claimed controller to improve detector accuracy.
With regards to claims 9-11, Herring does not explicitly teach the claimed cooler. However, those skilled in the art recognize that such coolers were already known and considered obvious in view of improving cooler efficiency. Substituting the cooler taught by Herring with the claimed coolers would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claims 13 and 14, Herring does not teach the claimed second TEC device and its configuration. Nevertheless, such modifications were generally known at the time the invention was filed. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Herring with the claimed second TEC device and its configuration in order to effectively reduce thermal buildup on other components within the imager.
With regards to claim 15, Herring does not specify the claimed cooling finger, although such a modification would have been known and considered obvious to effectively maintain a desired temperature. As such, in view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Herring with the claimed cooling finger.
With regards to claims 18 and 19, Herring does not explicitly teach the claimed second temperature sensor or the claimed temperatures. Nevertheless, such modification would have been known and considered obvious matters of design choice based on maintaining a desired operating temperature. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Herring with the claimed second temperature sensor or the claimed temperatures.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884